Citation Nr: 1113595	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO. 09-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date earlier than February 11, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by letter in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The RO granted entitlement to service connection for PTSD, effective from February 11, 2008, and assigned an initial rating of 30 percent. The Veteran appeals for an earlier effective date for service connection for PTSD and for a higher initial rating.

By correspondence received from the Veteran's representative in December 2009, the Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU). A TDIU is to be considered part and parcel of a claim for a higher initial rating if the claimant asserts unemployability due to the disability, although adjudication of the TDIU may be bifurcated from the claim for a higher initial rating. See Locklear v. Shinseki, No. 09-2675 (Vet. App. February 11, 2011), citing Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). 

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Relevant records received from the Joint Services Records Research Center (JSRRC) in April 2007 constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the Veteran's claim. 

2. The newly received service department records were related to the Veteran's claimed PTSD stressors, and were forwarded by the service department after VA's original request for service records in January 2002. 

3. VA had sufficient information no later than December 2003, in connection with the Veteran's previous claim for service connection for PTSD, to obtain the records from the JSRRC or one of its predecessors.

4. The Veteran's November 17, 2000, original claim for service connection for PTSD was denied by the Board in December 2005.


CONCLUSION OF LAW

The criteria for an effective date of November 17, 2000, for service connection for PTSD are met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.159(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the RO's grant of service connection for PTSD in March 2009, made effective from February 11, 2008, was based in significant part on relevant records received from the JSRRC in April 2007 that constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. These were service records that are related to the Veteran's claimed PTSD stressors, and that were forwarded by the service department after VA's original request for service records in January 2002. Accordingly, an earlier effective date of November 17, 2000, the date of receipt of the Veteran's prior and original claim for service connection for PTSD, will be awarded.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the full benefit sought on appeal with respect to the issue decided by the Board-an effective date for service connection for PTSD of November 17, 2000, which is the date of receipt of the Veteran's original claim for compensation. Accordingly, no further consideration of whether VA has fulfilled its duties to notify and assist with respect to this issue is required.


Merits of the Claim

38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives  or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence). This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department  any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim. 

38 C.F.R. § 3.156(c)(2) provides that such records do not include to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records form the respective service department, the JSRRC, or from any other official source.

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

VA and private records of treatment reflecting diagnoses of the Veteran having PTSD include private records of treatment from March 1999 forward, a record of VA hospitalization from August 1999 to September 1999, a record of VA treatment in June 2000, a record of VA treatment in October 2000, and records of treatment from October 2000 forward. Many, though not all, of these records relate the Veteran's PTSD to experiences in Vietnam. 

On November 17, 2000, the RO received the Veteran's original claim for VA disability compensation, including a claim for service connection for PTSD. With his application the Veteran submitted a "Certificate of Combat Service" with his name on it but listing a different service number than was indicated on his DD Form 214 (i.e., his Armed Forces of the United States Report of Transfer or Discharge), a copy of which he also provided with his original claim. 

In April 2002 the RO denied the Veteran's claim for service connection for PTSD, noting the discrepancy in service numbers between the Certificate of Combat Service and the Veteran's DD Form 214. The Veteran did not thereafter contend that the Certificate of Combat Service was genuine. The RO denied the claim on the basis that although the Veteran had long been diagnosed with and treated for PTSD, his claimed stressors had not been corroborated. He appealed this denial of his claim for service connection for PTSD. 

At the request of the Board, the RO subsequently asked the service department to determine whether the Certificate of Combat Service was genuine, but in its August 2004 response the service department did no more than provide, without elaboration, copies of a limited set of service personnel documentation that was already of record in the claims file.

The Veteran's DD Form 214, which was received from the Veteran on November 17, 2000, and then from the service department in February 2002 and again in August 2004, prior to the Board's December 2005 denial of his claim, indicates that he served in Vietnam from September 1968 to July 1969. Additional service department records received in February 2002 and again in August 2004 indicate that beginning October 1, 1968, he served in the Republic of Vietnam with the 47th Infantry, 9th Infantry Division. 

In connection with his original claim, the Veteran alleged that although his military occupational specialty was that of a tracked vehicle mechanic, he also served as a truck driver in Vietnam. He submitted lay statements from fellow servicemen to corroborate that he drove trucks while in Vietnam. He described witnessing firefights and resulting casualties and deaths during his truck driving duties and while at base with his unit.

In June 2002 the Veteran wrote to VA indicating that his unit had been in three firefights, and that a friend of his was killed in action after volunteering for a mission so the Veteran wouldn't have to go. 

In December 2003 the Veteran provided to the RO a printout from the Internet that is substantially similar to, though much less detailed, than the information received in April 2007 from the JSRRC by a Congressional representative on behalf of the Veteran. This is particularly true with respect to events directly involving the Veteran's unit that occurred in April 1969. The information provided by the Veteran in December 2003 described the Veteran's unit as having been involved in four conflicts in April 1969 that involved the deaths of 20 or more enemy combatants. The report received from the JSRRC in April 2007 also reported four such conflicts in April 1969.

In December 2005 the Board denied the Veteran's appealed claim for service connection for PTSD. That decision was final. See 38 U.S.C.A. § 7104.

In April 2007, the service department (specifically the JSRRC), provided a representative of Congress acting on behalf of the Veteran reports regarding the Veteran's claimed stressors. An enclosed March 3, 1969, Morning Report, DA Form 1, and a Personnel Roster, DA Form 305-3, submitted by Company D, 2nd Battalion, 47th Infantry, verified that the Veteran was assigned to that unit. The records also verified that a fellow serviceman was killed in action as a result of hostile action on March 3, 1969. In addition, a U.S. Army casualty database and an enclosed casualty report  verified that the fellow serviceman was killed in action from a missile round while on a barge on a dredging operation when the area came under hostile rocket attack on March 3, 1969.

Additionally, the JSRRC enclosed a 1966 through 1970 Significant Events History submitted by the 3rd Brigade, 9th Infantry Division, the higher headquarters of the 2nd Battalion, 47th Infantry. The history verified a late night attack against the Binh Phouc Base Camp of the 2nd Battalion, 47th Infantry, resulting in two U.S. soldiers killed and twenty wounded in action on February 14-15, 1969, and nine enemy forces killed in action. Additionally, on April 26, 1969, toward the end of a month in which the unit fought North Vietnamese Army units, killing twenty or more enemy on four occasions, the unit encountered heavy contact in a bunker complex northeast of Binh Phouc. On this date, there were two U.S. soldiers killed in action, fourteen wounded in action, and sixty-three enemy killed in action.

From a date-stamped envelope and the position of the documents in the claims file it appears that the above-described documents from JSRRC were received by the RO in July 2007, although the documents themselves were not date stamped. Another set of copies of the same reports and documents was mailed to the RO and received on February 11, 2008.

In March 2009, the RO granted service connection for PTSD on the basis that the Veteran was treated for PTSD with medications and individual psychotherapy, and based on the JSRRC report received in April 2007, which sufficiently corroborated certain claimed in-service stressors, including attacks on the Veteran's unit's base camp. The RO assigned an effective date for service connection for PTSD of February 11, 2008, the date on which the second set of the JSRRC documents was received by VA.

The Board finds that VA had sufficient information pertaining to the Veteran's unit of assignment in Vietnam and its involvement in firefights to contact the service department and obtain the morning reports, unit history, or other related documents pertaining to the Veteran's service. As evidence of this the Board notes that a Member of Congress was able to contact the service department and obtain information that sufficiently corroborated multiple aspects of the Veteran's claimed stressors, including some relatively specific information provided by the Veteran in June 2002 and December 2003. The information provided by the Veteran and service personnel records in the possession of VA in December 2003 would therefore appear to have been sufficient to facilitate an inquiry to the Environmental Services Group (ESG), Armed Services Center for Research of Unit Records (USCRUR), or JSRRC, as applicable during the relevant time periods.

Importantly for this case, the Court of Appeals for Veterans Claims recently held in Mayhue v. Shinseki, No. 09-0014 (Vet. App. January 18, 2011), that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a Veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the Veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors. Similarly, the Veteran in the current appeal did not always cooperate in the development of his previously denied claim. However, he had provided sufficient evidence to facilitate a request for the service department to determine, for example, whether it was true that his unit in Vietnam had come under attack so as to result in deaths and casualties on four occasions in the month of April 1969.

In light of the foregoing, the Board finds that records received by Congress from the JSRRC in April 2007, and first received by VA in July 2007, constitute, within the meaning of 38 C.F.R. § 3.156(c), relevant official service department records that existed and had not been associated with the claims file when VA first decided the Veteran's claim. These were service records that were related to the Veteran's claimed PTSD stressors, and that were forwarded by the service department after VA's original request for service records in January 2002. VA had sufficient information no later than December 2003, in connection with the prior claim, to obtain the records from the JSRRC or its predecessor; and the claim was finally denied by the Board in December 2005. Private and VA medical evidence indicates that entitlement arose prior to the date of receipt the previously denied claim, which was November 17, 2000, for the reason that prior to that date the Veteran had been diagnosed at private and VA treatment as having PTSD related to his Vietnam experiences. 

Accordingly, the proper effective date for service connection for PTSD is November 17, 2000, the date of receipt of the Veteran's original and prior claim for service connection PTSD. See 38 C.F.R. § 3.159(c); Mayhue v. Shinseki, No. 09-0014 (Vet. App. January 18, 2011); Vigil v. Peake, 22 Vet. App. 63 (2008).


ORDER

Entitlement to an earlier effective date of November 17, 2000, for service connection for PTSD is granted.





REMAND

In this matter the Board has granted an earlier effective date of November 17, 2000, for service connection for PTSD. Additionally, new VA treatment records have been received by the Board that reflect that the Veteran's PTSD may have worsened. 

Accordingly, the Veteran must be scheduled for a VA examination for the purposes of ascertaining the current severity of his PTSD, the current impact of his PTSD on his ordinary daily activities and occupational functioning, and the severity and impact of his PTSD for the time period from November 17, 2000, through the present time. See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95 (VA examination required where condition indicated to have worsened since last examination); Chotta v. Peake, 22 Vet. App. 80 (2008) (re: retrospective medical opinions); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions but VA is always free to supplement the record by seeking an advisory opinion to support its ultimate conclusions).

Prior to examination, all relevant records of treatment and examination not currently associated with the claims file must be sought. See 38 U.S.C.A. § 5103A(a)-(c).

Also, the Board notes that at a June 2002 VA examination the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits, and that among his significant health problems was psychiatric disability. The pertinent records of the SSA must be sought and associated with the claims file. See 38 U.S.C.A. §§ 5103A(a)-(c), 5106. 
 


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from November 17, 2000, forward

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain any records that have not been previously obtained from each health care provider the Veteran identifies. 

(b) The records sought must include records of VA treatment from May 2009 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3. The Veteran must be scheduled for a VA examination to determine the past and current severity of his PTSD and its impact on his social and occupational functioning over time.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner will conduct a mental health examination of the Veteran and detail all relevant signs and symptoms of psychiatric disability.

(d) The examiner will provide a diagnosis for each psychiatric disability found upon examination.

(e) The examiner will assign a Global Assessment of Functioning (GAF) score and provide a complete rationale for any such score assigned.

(f) The examiner will provide an opinion as to the impact of the Veteran's PTSD on his ordinary daily activities and social and occupational functioning.

(g) The examiner will provide an opinion as to whether the Veteran's PTSD precludes him from procuring or maintaining substantially gainful employment.

(h) The examiner will provide a retrospective opinion, for the period from November 17, 2000, as to the nature and severity of the Veteran's PTSD, its impact on the Veteran's ordinary daily activities and social and occupational functioning, and whether it has precluded him from procuring or maintaining substantially gainful employment. GAF scores must be provided for periods during which the Veteran is found to have experienced a substantially greater or lesser degree of psychiatric disability than is currently present.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


